72 S.E.2d 411 (1952)
236 N.C. 162
MORGAN
v.
SAUNDERS.
No. 25.
Supreme Court of North Carolina.
September 17, 1952.
*412 John H. Hall, Elizabeth City, for plaintiff, appellant.
John F. White, Edenton, and Pritchett & Cooke, Windsor, for defendant, appellee.
DEVIN, Chief Justice.
The plaintiff contends that the nonsuit below should be reversed for the reason that evidence was offered tending to show that shortly before the time of the collision the defendant Saunders was not keeping a proper lookout in the direction he was driving, and that if he had observed the approaching automobile in time he could have driven off the pavement to the right and avoided the collision.
However, the plaintiff's evidence also showed that the defendant was driving on his right side of the highway, at a moderate rate of speed, had his automobile under control, and that after it was struck by the Eubanks automobile it still remained on the right side of the highway near the edge of the pavement.
Under the circumstances here made to appear should the conduct of the defendant be held for negligence that he kept his automobile in the proper lane, on his right side of the road when meeting another automobile coming from the opposite direction, apparently acting on the assumption that the driver of the approaching automobile would observe the law and pass in safety?
It has several times been stated by this Court that the driver of an automobile who is himself observing the law (G.S. § 20-148) in meeting and passing an automobile proceeding in the opposite direction has the right ordinarily to assume that the driver of the approaching automobile will *413 also observe the rule and avoid a collision. Shirley v. Ayers, 201 N.C. 51, 158 S.E. 840; James v. Carolina Coach Co., 207 N. C. 742, 178 S.E. 607; Hancock v. Wilson, 211 N.C. 129, 134, 189 S.E. 631; Guthrie v. Gocking, 214 N.C. 513, 199 S.E. 707; Brown v. Southern Paper Products Co., Inc., 222 N.C. 626, 24 S.E.2d 334; Hoke v. Atlantic Greyhound Corp., 227 N.C. 412, 42 S.E.2d 593; Mitchie Auto Law sec. 95; 2 Blashfield sec. 919. "Neither is under a duty to the other to anticipate a violation of the rule by him. When the driver of one of the automobiles is not observing the rule, as the automobiles approach each other, the other may assume that before the automobiles meet, the driver of the approaching automobile will turn to his right, so that the two automobiles may pass each other in safety." Shirley v. Ayers, 201 N. C. 51, 158 S.E. 840, 841.
In Guthrie v. Gocking, 214 N.C. 513, 199 S.E. 707, 709, where the facts were in many respects similar, demurrer to the complaint was sustained. The Court said: "The plaintiff is driving an automobile along the highway in rear of defendants' automobile proceeding in the same direction. A third automobile appears on the scene coming rapidly from the opposite direction, meeting the automobile of defendants and plaintiff. The third automobile is being driven on the left side of the highway, that is, on the same side as that of defendants and plaintiff. In that situation the driver of defendants' automobile continued in his own lane of traffic, to the right of the center of the highway. * * * From an analysis of the factual situation alleged, it does not appear that the driver of defendants' car could reasonably have foreseen that the maintenance of his portion on the right side of the highway, in his proper lane of traffic, in the face of the approaching third automobile, would result in injury to the plaintiff * * *. The driver of defendants' automobile had the right to assume that the driver of the third car would turn to his right and into his proper lane of traffic in time to avoid collision."
There was nothing in evidence in the instant case to show that the driver of the Eubanks car was in a helpless condition or unable to turn his automobile to the right of the center of the road in passing the Saunders automobile whose lights were plainly visible, or that in the sudden emergency which arose the duty devolved upon Saunders to drive off the pavement. The pavement was 20 feet wide. Eubanks had ample room to turn, Brown v. Southern Paper Products Co., Inc., supra. The defendant might well have concluded that the safest course was to remain in his proper lane of travel under the assumption that the other driver would observe the law in time to pass in safety, rather than attempt to change the situation by a sudden turning.
While it is the duty of the driver of an automobile to keep a reasonably careful lookout, he is not required to anticipate negligence on the part of others and his failure so to do does not ordinarily constitute an act of negligence on his part. Cox v. Lee, 230 N.C. 155, 52 S.E.2d 355. Notwithstanding the defendant conversed with the other occupants of his automobile, it is not perceived, if he had refrained from so doing, that the rules of reasonable prudence would have required him to do more than drive slowly, keep his automobile under control, and remain in his own proper lane of travel, assuming that the driver of the approaching vehicle would observe the law and pass in safety. He was justified in acting on this assumption until such time that it appeared that a collision was unavoidable. Shirley v. Ayers, supra. However, the right of a motorist to assume the driver of a negligently operated automobile will observe the law in time to avoid collision is not absolute, but may be qualified by the particular circumstances at the time, such as the proximity and movement of the other vehicle and the condition and width of the road. Hoke v. Atlantic Greyhound Corp., 227 N.C. 412, 42 S.E.2d 593; Brown v. Southern Paper Products Co., Inc., 222 N.C. 626, 24 S.E.2d 334. Furthermore, when confronted by the sudden emergency of the approach of another automobile negligently operated, the driver of an automobile who is in no respect at fault, is not usually held to the same degree of *414 deliberation and circumspection as under ordinary conditions. Ingle v. Cassady, 208 N.C. 497, 181 S.E. 562. The fact that neither plaintiff nor his wife called the defendant's attention to the approach of the other automobile for the reason that "he was driving his own automobile," would seem to indicate they understood he was aware of the approach of the lighted automobile of Eubanks, plainly visible when a hundred yards away. Taylor v. Rierson, 210 N.C. 185, 185 S.E. 627, cited by plaintiff, is not in point.
Considering all the facts in evidence and the inferences to be drawn therefrom, we conclude the judgment of nonsuit should not be disturbed.
Affirmed.